Citation Nr: 1329402	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  10-40 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been received to 
reopen a claim for service connection for an acquired 
psychiatric disorder, claimed as schizophrenia. 


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and M. C., Psy. D.


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 

INTRODUCTION

The Veteran had active military service from August 1972 to 
March 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2010 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the Veteran's application 
to reopen a claim for entitlement to service connection for 
schizophrenia.

The Veteran and his treating psychologist testified during a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge in August 2011.  A transcript of that 
hearing is of record.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An October 2005 rating decision previously considered 
and denied service connection for an acquired psychiatric 
disorder. 

2.  The evidence received since the October 2005 rating 
decision, by itself, or in conjunction with previously 
considered evidence, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for an acquired psychiatric disorder. 

3.  The Veteran has been shown to have an acquired 
psychiatric disorder that is etiologically related to his 
military service.  




CONCLUSIONS OF LAW

1.  The October 2005 rating decision, which denied service 
connection for an acquired psychiatric disorder, is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104(a) 
(2012). 

2.  The evidence received subsequent to the October 2005 
rating decision is new and material, and the claim for 
service connection for an acquired psychiatric disorder is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2012). 

3.  Resolving reasonable doubt in favor of the Veteran, an 
acquired psychiatric disorder was caused by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303(2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to 
the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004). 

In the decision below, the Board has reopened and granted 
the Veteran's claim for service connection for an acquired 
psychiatric disorder.  Therefore, the benefits sought on 
appeal have been granted in full.  Accordingly, regardless 
of whether the notice and assistance requirements have been 
met in this case, no harm or prejudice to the appellant has 
resulted. See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92. 

Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease 
contracted in line of duty in the active military, naval, or 
air service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology 
after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

Initially, the Board observes that the Veteran's claim for 
service connection for an acquired psychiatric disorder was 
previously considered and denied by the RO in a rating 
decision dated in October 2005.  The Veteran was notified of 
that decision and of his appellate rights; however, he did 
not submit a notice of disagreement.  In general, rating 
decisions that are not timely appealed are final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

In June 2009, the Veteran essentially requested that his 
claim for service connection for an acquired psychiatric 
disorder be reopened.  However, the rating decision 
currently on appeal denied reopening the claim because new 
and material evidence was not submitted. 

The Board has a jurisdictional responsibility to consider 
whether it is proper for a claim to be reopened, regardless 
of how the RO ruled on the question of reopening.   Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications to reopen 
filed after August 29, 2001, as was the application to 
reopen the claims in this case, new and material evidence 
means evidence not previously submitted to agency 
decisionmakers; which relates, either by itself or when 
considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; 
which is neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim. 38 C.F.R. § 
3.156(a).  To reopen a previously disallowed claim, new and 
material evidence must be presented or secured since the 
last final disallowance of the claim on any basis, including 
on the basis that there was no new and material evidence to 
reopen the claim since a prior final disallowance.  See 
Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes 
of reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence 
is new and material, "credibility" of newly presented 
evidence is to be presumed unless evidence is inherently 
incredible or beyond competence of witness). 

As noted above, the October 2005 rating decision denied the 
Veteran's claim for service connection for an acquired 
psychiatric disorder.  In that decision, the RO found that 
the evidence failed to establish that an acquired 
psychiatric disorder was caused or aggravated by active 
service.  The evidence of record at that time included the 
Veteran's service treatment records and post-service VA and 
private psychiatric treatment records.  

The evidence associated with the claims file subsequent to 
the October 2005 rating decision includes private medical 
records, VA medical records, a July 2010 VA examination 
report, and hearing testimony, as well as the Veteran's own 
assertions.  The Board has thoroughly reviewed the evidence 
associated with the claims file subsequent to the October 
2005 rating decision and finds that this evidence 
constitutes new and material evidence which is sufficient to 
reopen the previously denied claim for service connection 
for an acquired psychiatric disorder.  The majority of this 
evidence is certainly new, in that it was not previously of 
record.  With regard to whether the evidence is material, 
the Board notes that private treatment records include a 
November 2009 letter from the Veteran's treating 
psychologist which indicates that the Veteran's acquired 
psychiatric disorder was caused by or incurred during active 
service.  Therefore, the private treatment records relate to 
an unestablished fact necessary to substantiate the claim.  
Accordingly, the Board finds that new and material evidence 
has been presented to reopen the Veteran's previously denied 
claim for service connection for an acquired psychiatric 
disorder. 

Initially, the Board concedes the Veteran has a current 
psychiatric disorder, diagnosed as schizophrenia, as found 
by the VA examiner in July 2010 and private examiner in 
October 2009.  Although the July 2010 VA examiner opined 
that the Veteran's acquired psychiatric disorder was not 
related to his military service because his behavior in 
service is due to a separate diagnosable personality 
disorder, the Veteran's private psychologist, in an November 
2009 letter and during his August 2011 testimony, determined 
that the Veteran's acquired psychiatric disorder was caused 
by the stressors of active duty military service and was 
evidenced by his behavior at that time.  Therefore, there is 
at least an approximate balance of positive and negative 
evidence regarding the issue at hand, and the Board finds 
that the evidence raises at least a reasonable doubt as to 
whether the Veteran's current acquired psychiatric disorder 
was incurred in service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102. 

Thus, for the reasons described above, the Board concludes 
that there is a reasonable doubt as to whether the Veteran's 
current acquired psychiatric disorder is related to his 
period of service.  To the extent that there is any 
reasonable doubt, that doubt will be resolved in the 
Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Accordingly, the Board concludes that service connection for 
an acquired psychiatric disorder is warranted, and the 
appeal is granted in full. 




ORDER

New and material evidence having been submitted, the claim 
of entitlement to service connection for an acquired 
psychiatric disorder is reopened, and service connection for 
an acquired psychiatric disorder is granted. 




____________________________________________
A. C. MACKENZIE 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


